            Case 1:20-cv-00242-MV-LF Document 8 Filed 07/16/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

CHARLES B. JACKSON,

          Petitioner,

v.
                                                                      No. 20-cv-242 MV-LF
TIMOTHY HATCH,
ATTORNEY GENERAL OF
STATE OF NEW MEXICO,

          Respondents.
                                 LIMITED ORDER TO ANSWER

          This matter is before the Court on Petitioner Charles Jackson’s 28 U.S.C. § 2241 habeas

corpus petition (Doc. 1) (Petition). Jackson challenges his state convictions for trafficking a

controlled substance. The Court reviewed the Petition and determined it should be construed

under 28 U.S.C. § 2254. The Petition attacks the validity of the state conviction, rather than the

execution of the state sentence under § 2241. See McIntosh v. U.S. Parole Comm'n, 115 F.3d 809,

811 (10th Cir. 1997). Having reviewed the Petition pursuant to Habeas Corpus Rule 4, it appears

to present a “mixed pleading.” Certain “issues have been properly presented to the highest state

court” - satisfying the habeas exhaustion requirement - but others have not. Brown v. Shanks, 185

F.3d 1122, 1124 (10th Cir. 1999).

          On direct appeal, Jackson filed a certiorari petition with the New Mexico Supreme Court

(NMSC). See Certiorari Petition in Case No. S-1-SC-37909; United States v. Ahidley, 486 F.3d

1184, 1192 n.5 (10th Cir. 2007) (courts have “discretion to take judicial notice of publicly-filed

records in ... other courts”). The state certiorari petition presented the following questions for

review:

          1. As a matter of evident first impression, since restitution is inherently punishment, is a
          trial court authorized to cumulate the crime victims’ reparation fees when the imprisonment
         Case 1:20-cv-00242-MV-LF Document 8 Filed 07/16/20 Page 2 of 3



       terms are ordered to run concurrently?
       2. Is a defendant denied due process where law-enforcement authorities withhold
       exculpatory information consisting of text-messages about the transactions for which the
       defendant is convicted?
       3. Alternatively to Issue 2, is a defendant denied effective assistance of counsel where his
       trial counsel does not sufficiently investigate the facts regarding the withholding of
       exculpatory information?
       4. Where an indigent defendant is denied a trial transcript, handicapping the proper
       argument and resolution of constitutional claims, does a want of equal protection occur
       under Douglas v. California, 372 U.S. 353 (1963)?

Certiorari Petition in Case No. S-1-SC-37909 (emphasis in original). Together, the Court will

refer to the above questions as the “Appellate Issues.” The state court’s electronic filing system,

known as “SOPA,” reflects that Jackson did not file any NMSC certiorari proceedings aside from

that case. See https://securecourtcaseaccess.nmcourts.gov/.

       The instant § 2254 Petition raises the Appellate Issues, which were properly exhausted.

(Doc. 1 at 4-5, 13). However, the Petition also raises various other issues, such as: (a) ineffective

assistance of counsel based on limited meetings and phone conversations; (b) prosecutorial

misconduct based on the failure to disclose audio recordings; (c) failure to transport Jackson to

grand jury proceedings; (d) discovery violations; (e) laboratory discrepancies; and (e) insufficient

evidence to support the conviction. (Doc. 1 at 5-14).

       The Court will order Respondents to file a limited answer addressing exhaustion, and in

particular the apparent discrepancies between the state certiorari petition and the § 2254 Petition.

If Respondents determines the Petition is mixed, containing both exhausted and unexhausted

claims, they shall also take a position on how to proceed. When faced with a “mixed petition” the

Court may:

       (1) dismiss the mixed petition in its entirety; (2) stay the petition and hold it in abeyance
       while the petitioner returns to state court to raise his unexhausted claims; (3) permit the
       petitioner to dismiss the unexhausted claims and proceed with the exhausted claims; or (4)

                                                 2
          Case 1:20-cv-00242-MV-LF Document 8 Filed 07/16/20 Page 3 of 3



       ignore the exhaustion requirement altogether and deny the petition on the merits if none of
       the petitioner’s claims has any merit.

Fairchild v. Workman, 579 F.3d 1134, 1156 (10th Cir. 2009) (citations omitted). Respondents

must file their limited answer within thirty (30) days of entry of this Order.

       Jackson shall file a reply brief within thirty (30) days of entry of Respondents’ limited

answer on exhaustion. Jackson’s reply brief should address Respondents’ position on how to

handle any mixed petition. For example, if Respondents ask the Court to dismiss the unexhausted

claims and proceed with the exhausted claims, Jackson should weigh in on whether he is willing to

limit his § 2254 action to the four Appellate Issues listed in his state certiorari petition. If, on the

other hand, Jackson wishes to prosecute all federal claims raised in the § 2254 Petition, he can ask

the Court to dismiss this case without prejudice so that he can return to state court to finish the

exhaustion process. If Jackson fails to timely file a reply to Respondents’ exhaustion-brief, the

Court may decide how to proceed without his input.

       IT IS ORDERED that the Clerk FORWARD copies of this Order and the Petition (Doc.

1) to Respondent Attorney General of the State of New Mexico (AG);

       IT IS FURTHER ORDERED that within thirty (30) days of entry of this Order, the AG

shall file a limited response addressing exhaustion and, if appropriate, take a position on how to

address the mixed Petition.

       IT IS FINALLY ORDERED that Jackson shall file a reply brief within thirty (30) days

after entry of the AG’s response brief.



                                               ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE


                                                   3
